DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 09/19/2022. Claims 18, 19, 21, 22, 14, 26, 27, 28, 30, 31, 35, and 36 have been amended. Claims 18-36 are currently pending. 

Terminal Disclaimer
The terminal disclaimer filed on 09/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No’s 9,339,737, 9,757,661, and 10,807,015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over C. H. Schmidt, Jr. (US Patent No. 2,632,281) in view of Crawford et al. (US Patent No. 6,820,662).
In Reference to Claims 34-35
Schmidt teaches (Claim 34) An apparatus for generating bubbles comprising: a housing (items 1, 2, 17, and 18, fig’s 2 and 3); an air flow generator configured to generate an air stream (unshown blower and items 21, 22, and 23, fig’s 1-3 and column 3 lines 11-19); a bubble generating assembly comprising a body and a follower member having a bubble generating device (items 8, 12, and 13 and connections therein, fig. 2), the bubble generating assembly configured to rotate about a first axis (about axis of item 6), the follower member pivotably coupled to the body so as to be pivotable about a second axis (extension axis of items 12/13, fig. 1, coupled to item 8); a trough configured to contain bubble solution (items 15/16, fig’s 1-4); a cam structure (items 19 and 20, fig’s 1-3); wherein during rotation of the bubble generating assembly about the first axis, the follower member moves along the cam structure and repetitively transitions between: (1) a lowered position in which the bubble generating device becomes loaded with the bubble solution in the trough; and (2) a raised position in which the bubble generating device is aligned with the air stream generated by the air flow generator, the follower member being retained in contact with the cam structure [with a spring] when in the raised position; and wherein the follower member transitions from the raised position to the lowered position by [pushing against the spring], during rotation of the bubble generating assembly about the first axis (column 3 lines 40-53);
(Claim 35) wherein the follow member comprises a proximal end that is pivotably coupled to the body (at item 8) and a distal end (at item 13), the follower member extending along a linear axis from the proximal end to the distal end extends from a first end to a second end along a linear axis (extension axis of items 12/13, fig. 1).
Schmidt fails to teach the bubble generating devices actuating by gravity of claim 34. 
Crawford teaches (Claim 34) bubble forming members falling downwardly due to gravity (items 128 and 124, fig’s 2 and 5 and column 4 lines 22-46).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble forming machine of Schmidt with the feature of gravity operation as taught by the bubble forming machine of Crawford for the purpose of eliminating more complex mechanical elements, making the device easier to manufacture, more efficient, more reliable, and more attractive to the users as taught by Crawford (column 3 lines 13-18).
It would have further been obvious to one having ordinary skill in the art to have provided the device of Schmidt with the feature of a gravity operated device instead of a spring operated device simply as a matter of design choice, since it has been held that reversal
of parts has been held to be an obvious expedient, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); and, selecting known components to perform the same function has been held to be an obvious matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the prior art uses springs to hold up the follower members before the cams push them down, simply reversing the cam to be underneath the followers and allowing gravity to push them down is an obvious expedient. The spring powered setup of the prior art performs an identical function to the gravity powered setup claimed, simply in the opposite direction. Therefore, simply reversing the cam and using gravity would be an obvious matter of engineering design choice, and not a patentable advance.

Allowable Subject Matter
Claims 18-33 are allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/19/2022, with respect to claims 18-33 and 36 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 
Applicant's arguments regarding claims 34-35 filed 09/19/2022 have been fully considered but they are not persuasive.
Applicant’s argument that reversal of the cam structure of Schmidt would not be obvious, and that there is no motivation for such a change are not persuasive.
As an initial matter, these arguments are only fleshed out in regard to claim 18, which has significantly more structure relating to the mechanisms of operation than claim 34. Applicant’s arguments regarding claim 18 that include a cam wall radially aligned with the airflow passageways and the follower member located on top of the cam wall when in the raised position make these arguments persuasive. However, with regard to claim 34 the only feature not taught in Schmidt is gravity operation vs. spring operation. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ 2d 1385 (2007). In this case, knowledge generally available to one of ordinary skill in the art was used, and case law was used to bolster this position. Specifically, since the prior art uses springs to hold up the follower members before the cams push them down, simply reversing the cam to be underneath the followers and allowing gravity to push them down is an obvious expedient. The spring powered setup of the prior art performs an identical function to the gravity powered setup claimed, simply in the opposite direction. Therefore, simply reversing the cam and using gravity would be an obvious matter of engineering design choice, and not a patentable advance.
Applicants further argument that if the cams were reversed, the function would somehow be different is not persuasive. The function of the cam setup of Schmidt is to direct the follower members down into bubble solution in a trough and then back out again by riding against the cam member. Reversing the cam member setup would not change this function. The cams would still operate to direct the follower members into and out of a trough. The only distinction is that the force holding the followers against the cam in one setup is a spring and in the other the force is gravity, which seems like a minor and obvious modification, in the examiner’s opinion, since the function is the same regardless of which force is used. The actual components (cam, follower, and trough) and motion (dip into and out of the trough) are identical.
Applicant further argues that such a modification would require taking other parts of the Crawford reference and bodily incorporating them into the Schmidt reference. This is not persuasive. It is noted that the features upon which applicant relies (i.e., cam members aligned with ducts, and, follower members located on top of cam walls in the raised position) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner also notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See Jn re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant appears to be attempting to rearrange the parts of the prior art device to come up with an unworkable device. This is not the test for obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711